          Case 1:17-cv-00614-LGS Document 296 Filed 02/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BRANDI PRICE, et al.,                                        :
                                              Plaintiffs, :       17 Civ. 614 (LGS)
                                                              :
                            -against-                         :       ORDER
                                                              :
 L’OREAL USA, INC., et al.,                                   :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Court’s October 23, 2020, Order (Dkt. No. 290), the parties

e-mailed their papers in connection with Defendants’ motion for decertification and any related

motions to exclude expert testimony (the “Motions”) to Chambers.

        WHEREAS, on January 29, 2021, Defendants filed a motion to redact and file under seal

unredacted versions of Defendants’ Memorandum of Law in Support of Defendants’ Motion to

Decertify the Classes and to Exclude the Expert Testimony of Jean-Pierre Dubé; Exhibit 2 to the

Declaration of Frederick B. Warder III; Exhibit 13 to the Declaration of Joshua Kipnees; and

Exhibit E of the Declaration of Rachel Soffin filed in connection with the Motions, which contain

materials designated “Confidential” pursuant to the Joint Confidentiality Stipulation and

Protective Order at Docket No. 73. Dkt. No. 295. It is hereby

        ORDERED that, Defendants’ motion to seal is GRANTED. The parties shall publicly file

redacted versions and file under seal unredacted versions of Defendants’ Memorandum of Law in

Support of Defendants’ Motion to Decertify the Classes and to Exclude the Expert Testimony of

Jean-Pierre Dubé; Exhibit 2 to the Declaration of Frederick B. Warder III; Exhibit 13 to the

Declaration of Joshua Kipnees; and Exhibit E of the Declaration of Rachel Soffin. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the
         Case 1:17-cv-00614-LGS Document 296 Filed 02/03/21 Page 2 of 2


presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the above-referenced document in redacted form is necessary to prevent the

unauthorized dissemination of confidential business information.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 295.



Dated: February 3, 2021
       New York, New York
